Citation Nr: 1206278	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO. 05-04 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for urethral obstruction with left hydronephrosis (claimed as a kidney condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was the subject of Board remands dated in August 2008 and November 2010.

At a December 2010 VA examination, the Veteran indicated that he had not worked for the past two years due to foot pain and sleep apnea. He is rated as 50 percent disabled for service-connected residuals of uvulopalatoplasty with sleep apnea. The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU) has
been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Upon review of a December 2010 VA examination report, it is evident that certain VA records of treatment in the VA Medical Center's electronic medical records system were reviewed and relied upon by the VA examiner, but were not sought by the RO or associated with the Veteran's claims file. This includes records of VA treatment for urethral obstruction with left hydronephrosis in May 2004, June 2004, July 2004, and January 2005, in which it is reportedly discussed by a treating physician that the Veteran's condition, for which he seeks VA compensation pursuant to 38 U.S.C.A. § 1151, is most likely congenital. All relevant records of VA treatment must be associated with the claims file. 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, although the December 2010 VA examiner's review of the history of this matter was extensive, as is reflected in her examination report, the final paragraph in which she renders her medical opinions is relatively conclusory and supportive reasoning. The examination report must be returned to this examiner, if available, for more complete diagnoses of the Veteran's current disability and more fully reasoned explanations for her conclusions. See 38 C.F.R. § 4.2 (examination reports-corrective action); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for hepatitis C, or for urethral obstruction or disease of the kidneys including left hydronephrosis associated with urethral obstruction, for the period from January 1993 through the present time.

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include records of VA treatment for urethral obstruction with left hydronephrosis in May 2004, June 2004, July 2004, and January 2005, as referenced by a December 2010 VA examiner, and additional relevant VA treatment records through at least August 2010, when a cystoscopy was performed, as also referenced by the December 2010 VA examiner.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall return the claims file to the VA examiner who conducted the December 2010 VA examination, if she is available, to obtain an addendum opinion.

The following considerations will govern the addendum opinion:

(a) If the December 2010 VA examiner is not available, the claims file must be forwarded to another examiner with appropriate medical expertise. 

(b) If the December 2010 VA examiner finds that an opinion from a physician with greater specialty in an appropriate field of medicine is necessary, the claims file must be forwarded to such a physician for his or her opinion.

(c) If an examiner determines that further examinations, tests, or studies are required to answer the questions being posed by the Board, all such tests, studies, or examinations must be scheduled.

(d) The examiner must indicate whether there is, as contended by the Veteran, any indication that the Veteran was found to have a disorder of the left kidney or any urethral obstruction when he was treated at VA for hepatitis from approximately 1993 to 1995; if so, the examiner must further opine whether no treatment for this disorder was received until 2003, resulting in his experiencing a kidney disorder for years thereafter.

(e) The examiner must indicate whether the Veteran has any current disorder of the left kidney.

(f) The examiner must indicate whether the Veteran has any current left urethral obstruction, or any residual of the obstruction (including a left ureteral stent).

(g) The examiner must indicate all current residuals of the Veteran's left urethral obstruction and  left hydronephrosis first diagnosed in approximately 2003.

(h) The examiner must state whether there is any support in the medical literature for an association between interferon as administered to the Veteran by VA from June 1995 to December 1995 and again in 2003 and the type of left urethral obstruction and left hydronephrosis experienced by the Veteran in 2003.

(i) The Veteran received treatment for disorders of the genitourinary system on several occasions during service. The examiner must review the SERVICE TREATMENT RECORDS for any indication as to whether the Veteran's left urethral obstruction and left hydronephrosis first diagnosed in approximately 2003 was a result of a congenital disorder.

(j) If the examiner continues to find that the Veteran's left urethral obstruction and left hydronephrosis is or was a result of a congenital disorder, she must provide a fully reasoned explanation for this finding, and must not merely reference the opinions of VA treatment providers as reportedly stated in records of VA treatment in 2004 and 2005 (those records were referenced in the December 2010 VA examination report but are not in the claims file).

(k) The examiner must provide a finding, with a fully reasoned explanation, as to whether the Veteran has any disability related to a left urethral obstruction and left hydronephrosis that is a result of CARELESSNESS, NEGLIGENCE, LACK OF PROPER SKILL, ERROR IN JUDGMENT, OR SIMILAR INSTANCE OF FAULT ON THE PART OF VA in furnishing hospital care, medical or surgical treatment, or examination. 

(l) The examiner must provide a finding, with a fully reasoned explanation, as to whether the Veteran has any disability related to a left urethral obstruction and left hydronephrosis that is a result of an EVENT NOT REASONABLY FORESEEABLE caused by VA in furnishing hospital care, medical or surgical treatment, or examination.

(m) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(n) The examiner is requested to provide a FULLY REASONED EXPLANATION for her opinions, based on her clinical experience, medical expertise, and established medical principles.

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


